PER CURIAM.
This is what we can best describe as an equitable proceeding. The parties went through a religious marriage ceremony in Oregon where they lived at the time and continue to live. They had not obtained a marriage license and were never legally married. They lived together and ultimately the respondent gave birth to a child. They thereafter separated.
Not agreeing upon who should have custody of the child, what the non-custodial parent should pay as support, and what part of the property in possession of the father should be turned over to the mother, they retained counsel and proceeded to litigate these issues. At the culmination of the proceedings below, the mother was awarded custody of the child. Also, the father was ordered to pay to the mother $75 per month as child support, $1,500 for her contributions to the joint assets and $700 for attorney’s fees.
The innovative procedures used below have not been questioned.1 The father on appeal argues only that, based on the evidence, he should have had custody of the child and that there should not have been any money judgment in favor of the mother. With these contentions we do not agree.
Affirmed.

In any event, the procedures used appear to have been eminently well-suited to resolve the controversy between the parties.